Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 12, 1992, which assessed Charles D. Hacic for additional unemployment insurance contributions.
Charles D. Hacic operates a business providing disc jockeys for private parties. Except in those instances where a customer requests a specific disc jockey, Hacic assigns the work by rotation according to his roster and he determines the amount paid to the disc jockeys. Customers contacting Hacic tell him the type of event, the type of music they want and any special requirements regarding the disc jockeys’ attire; Hacic instructs the disc jockeys accordingly. Hacic almost always supplies, transports, sets up and dismantles the sound equipment used by the disc jockeys. Under these circumstances, there is substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that Hacic exercised sufficient control over the services performed by his disc jockeys to establish their status as employees (see, Matter of Captain Kishka [Hartnett], 158 AD2d 814, lv denied 76 NY2d 708; see also, Matter of Stat Servs. [Hartnett], 148 AD2d 903). Hacic’s remaining contentions have been considered and rejected as unpersuasive.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.